But the Court refused to give the said instruction. And Cranch, C. J., suggested a doubt, whether a slave gained his freedom, under the third section of the act, by being sold within three years after being imported, if he was not originally imported for sale, or to reside.
The cases cited in argument were, Baptiste et al. v. De Volunbrun, 5 Har. & Johns. 86; Defontaine v. Defontaine, in a note to the former case, 5 Har. & Johns. 86; Henry v. Ball, 1 Wheat. 5; Gardner v. Simpson, in this Court, at April term, 1823, not reported; Negro William Jordan v. Sawyer, in this Court, at the same term, (2 Cranch, C. C. 373); Stewart v. Nokes, 5 Har. & Johns. 107.